Citation Nr: 1427507	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to an effective date earlier than April 22, 2009, for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for left knee patellofemoral osteoarthritis.

5.  Entitlement to an increased rating for right knee patellofemoral osteoarthritis.

6.  Entitlement to an increased rating for musculoligamentous strain with degenerative changes of the lumbar spine.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1961 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006, April 2008, January 2009, and April 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A transcript of that hearing has been associated with the claims file.

The issues of service connection for a left hip disability and an earlier effective date for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims for increased ratings for his PTSD, left knee, right knee, and lumbar spine disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for left knee patellofemoral osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for right knee patellofemoral osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for musculoligamentous strain with degenerative changes of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. §§, 202.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran perfected an appeal as to the issues of entitlement to increased ratings for his PTSD, bilateral knee patellofemoral osteoarthritis, and musculoligamentous strain with degenerative changes of the lumbar spine.  During the pendency of the appeal, the RO issued an April 2010 rating decision granting 
a TDIU and Dependents Educational Assistance, and issued an April 2010 supplemental statement of the case (SSOC) continuing a 50 percent disability rating for PTSD, a 10 percent disability rating for each knee, and a 20 percent disability rating for the lumbar spine disability.  In June 2010, the Veteran responded to the April 2010 SSOC with an Expedited Action Form indicating that he is satisfied with the decision regarding his appeal and wished to withdraw his claims. 

As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to the PTSD, bilateral knee, and lumbar spine increased rating claims, and the appeal as to those issues is dismissed. 



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal as to the issue of entitlement to an increased rating for PTSD is dismissed.

The appeal as to the issue of entitlement to an increased rating for left knee patellofemoral osteoarthritis is dismissed.

The appeal as to the issue of entitlement to an increased rating for right knee patellofemoral osteoarthritis is dismissed.

The appeal as to the issue of entitlement to an increased rating for musculoligamentous strain with degenerative changes of the lumbar spine is dismissed.

REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's claims for service connection for a left hip disability and entitlement to an effective date earlier than April 22, 2009 for the grant of a TDIU.

First, the Veteran asserts that he suffers from a current left hip disability that is related to a shrapnel wounds to the left thigh and buttock during service.  In December 2008, a VA examiner opined that a currently diagnosed enchondroma is not related to external trauma or shrapnel wound in service, but rather to retained hyaline cartilage within the bone matrix.  Since that examination, evidence has been received that suggests a possible association between a left hip disability and service.  Specifically, an April 2009 VA treatment note shows that the Veteran was unable to cross his legs and he had pain with hip abduction from 25 to 30 degrees.  An x-ray of the hip at that time revealed diastasis of the pubic symphysis noted to possibly be due to prior trauma.  The Board also notes that the Veteran suffers from a hereditary degenerative neurologic disease that affects his gait, and that in July 2009, he reported a post-service car accident in 1993, which he believed caused his pelvic problems.  However, as there is evidence after the December 2008 VA examination that the Veteran has a left hip disability that may be associated with his in-service shrapnel wound, remand is necessary for an opinion to consider that evidence.

Second, the Veteran asserts that he is entitled to an effective date earlier than April 22, 2009 for the grant of a TDIU, as he has not worked since September 2006 and he filed his TDIU claim in November 2007.  The Board notes that the currently-assigned effective date is based on the date of a VA examination in which a VA examiner determined that the Veteran's service-connected orthopedic disabilities rendered him employable.  However, the examiner did not indicate an onset date for the Veteran's unemployability, nor were the Veteran's other service-disabilities considered by that examiner.  It is also noteworthy that, during the relevant period, the Veteran was also suffering from a nonservice-connected hereditary degenerative neurologic disease in addition to his service-connected orthopedic disabilities.  The Board is cognizant that a February 2008 VA examiner opined that the Veteran should be able to obtain and retain occupations with minimal walking, bending, or climbing up and down stairs, such as office-related jobs.  However, there is no indication that the examiner considered the Veteran's other service-connected disabilities in rendering that opinion.

As it remains unclear whether the Veteran was unemployable prior to April 22, 2009 due solely to service connected disabilities, the Board finds that a retrospective opinion is necessary to determine whether the combined effects 
of the Veteran's service-connected disabilities, including PTSD, rendered him unemployable prior to April 22, 2009.

Relevant ongoing medical records should also be requested for the left hip.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his left hip.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file.  In addition, relevant VA treatment records dating since May 2013 should be obtained.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  After the above development is completed, schedule the Veteran for a VA orthopedic examination with a physician to determine whether any diagnosed left hip disability is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The medical rationale for all opinions expressed should be provided.

Following a review of the claims file and examination of the Veteran, the physician should respond to the following: 

a.  Diagnose all left hip disabilities found.

b.  For each diagnosis, provide an opinion as to whether a diagnosed left hip disability, to include enchondroma and diastasis of the pubic symphysis, is at least as likely as not (50 percent probability or greater) related to service, to include a shrapnel injury to the left thigh and buttock that occurred during service.  

c.  The physician should explain the reasons for the opinions provided.  In doing so, the physician should address the April 2009 notation that the diastasis of the pubic symphysis is possibly due to old trauma.  

d.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  Then, obtain a retrospective opinion to determine if 
the Veteran was unemployable based on the combined effects of his service-connected disabilities prior to April 22, 2009.  If available, the AOJ should request an opinion from a VA Occupational Medical Specialist.  The Veteran's claims file must be reviewed by the examiner and the examiner should explain the reasons for the opinions provided.  

The examiner must review all pertinent records associated with the paper and electronic claims files, with a particular emphasis on all relevant evidence dated prior to April 22, 2009.  The examiner must then opine as to whether the Veteran was unable to obtain and retain substantially gainful employment based on the combined effects of his service-connected disabilities (PTSD, knees, low back, diabetes, tinnitus, hemorrhoids and scars) from November 2007 to April 22, 2009, without regard to his age or nonservice connected disabilities.  The salient question is whether the Veteran was capable of performing the physical and mental acts required by employment from November 2007 to April 22, 2009, not whether he was able to find employment.  

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted.  If additional development is deemed necessary in response to the above, such should be accomplished.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


